Title: Benjamin Morgan to Thomas Jefferson, 25 February 1810
From: Morgan, Benjamin
To: Jefferson, Thomas


            
              Sir
              New Orleans 
                     Feby 25th 1810
            
              
		  Your letter of the 3d Ulto with sundry papers to receive of Mr A L Duncan the proceeds of John Peytons Estate together with the duplicate reached me on the 21th Instant
            I waited upon Mr Duncan and presented him the order of the brothers & sister of the deceased in your favour and demanded payment—He has replied to me in
			 writing declining settling or paying over any money
			 until the return of Mr Robt Peyton as will appear by the copy of his note hereto annexed—This Estate is likely to turn out very different from the expectation of the Heirs I will however insist upon Mr Duncans paying me for your Account & by virtue of the
			 order whatever it may produce when settled and which will be remitted to you in a Bill of Exchange as soon as it is
			 receiv’d—
            
              I am with much respect & esteem Your Most Obt Hble servt
              
                  Benja Morgan
            
          